Exhibit Unaudited Financial and Other Statistical Information for the Three Month Period Ended May 31, 2008, and Guidance for Fiscal Year 2009 AZZ incorporated Condensed Consolidated Statements of Income (unaudited) ($ in Thousands except per share amount) Three Months Ended May 31, 2008 Net Sales $ 99,958,257 Cost of Sales 73,689,403 Selling, General and Administrative 9,856,521 Interest Expense 1,120,788 Net (Gain) Loss on Sale of Property,Plant and Equipment 2,607 Other (Income) (483,767 ) 84,185,552 Income Before Income Taxes and Accounting Changes 15,772,705 Income Tax Expense 5,650,140 Income before cumulative effect of changes in accounting principles $ 10,122,565 Cumulative effect of change in accounting principles (net of tax) - Net Income $ 10,122,565 Income Per Share: Basic $ .83 Diluted $ .82 1 Exhibit AZZ incorporated Condensed Consolidated Balance Sheet (unaudited) ($ in Thousands) Assets: Period Ended May 31, 2008 Current assets: Cash and cash equivalents $ 14,217,001 Accounts receivable, net of allowance for doubtful accounts 66,968,540 Inventories 49,755,204 Costs and estimated earnings in excess of billings on uncompleted contracts 14,631,856 Deferred income taxes 4,625,330 Prepaid expenses and other 2,999,222 Total current assets 155,153,608 Net property, plant, and equipment 83,170,898 Goodwill, less accumulated amortization 56,536,045 Other Assets 18,916,514 $ 313,777,065 Liabilities and Shareholders’ Equity: Current liabilities: Accounts payable $ 21,133,012 Accrued liabilities 30,201,012 Long-term debt due within one year -0- Total current liabilities 51,334,024 Long-term debt due after one year 100,000,000 Deferred income taxes 5,314,254 Shareholders’ equity 157,125,787 $ 313,774,065 2 Exhibit AZZ incorporated Condensed Consolidated Statement of Cash Flows (unaudited) ($ in Thousands) Period Ended May 31, 2008 Net cash provide by (used in) operating activities $ (1,884,208 ) Net cash used in investing activities (86,219,691 ) Net cash provided by (used in) financing activities 100,093,959 Net (decrease) increase in cash and cash equivalents 11,990,060 Cash and cash equivalents at beginning of period 2,226,941 Cash and cash equivalents at end of period $ 14,217,001 3 Exhibit AZZ incorporated Financial and Other Statistical Information (unaudited) ($ in Thousands) Information regarding operations and assets by segment is as follows: Three Months Ended May 31, 2008 Net sales: Electrical and Industrial Products $ 52,006 Galvanizing Services 47,952 $ 99,958 Segment operating income (a): Electrical and Industrial Products $ 7,932 Galvanizing Services 13,358 $ 21,290 General corporate expenses (b) $ 4,558 Interest expense 1,121 Other (income) expense, net (c) (162 ) Income Before Taxes $ 15,773 Total assets: Electrical and Industrial Products $ 135,565 Galvanizing Services 154,341 Corporate 23,868 $ 313,774 (a) Segment operating income consists of net sales less cost of sales, specifically identifiable general and administrative expenses, specifically identifiable selling expenses and other income and expense items that are specifically identifiable to a segment. (b) General corporate expense consists of selling, general and administrative expense that are not specifically identifiable to a segment. (c) Other (income) expense, net includes gains and losses on sale of property, plant and equipment and other (income) expense not specifically identifiable to a segment. 4 Exhibit AZZ incorporated Financial and Other Statistical Information (unaudited) ($ in Thousand except per share amount) Actual Year to Date May 31, 2008 Projected Year Ended February 28, 2009 Net Sales: Electrical and Industrial Products $ 52,006 $ 220,000 to $225,000 Galvanizing Services $ 47,952 $ 190,000 to $200,000 Total Sales $ 99,958 $ 410,000 to $425,000 Diluted earnings per share $ .82 $ 2.95 to $3.05 Net Sales by Market Segment: Power Generation 55,000 Transmission and Distribution 120,000 Industrial 242,000 Total Sales $ 417,500 Electrical and Industrial Products Revenues by Industry: Power Generation 19 % Transmission and Distribution 46 % Industrial 35 % Galvanizing Services Revenues by Industry: Electrical and Telecommunications 24 % OEM’s 21 % Industrial 29 % Bridge and Highway 5 % Petro Chemical 21 % Operating Margins: Electrical and Industrial Products 15.3 % 15.5% to 16.5% Galvanizing Services 27.9 % 23% to 24% Cash Provided By (Use In) Operations $ (1,884 ) $ 30,000 Capital Expenditures $ 4,753 $ 12,500 Depreciation and Amortization ofIntangible Assets and Debt Issue Cost $ 3,039 $ 11,500 Total Bank Debt $ 100,000 $ 100,000 Percent of Business By Segment: Electrical and Industrial Products 52 % 54 % Galvanizing Services 48 % 46 % 5 Exhibit AZZ incorporated Financial and Other Statistical Information (unaudited) ($ in
